DETAILED ACTION
	This Office action is responsive to communication received 03/10/2021 – application papers received, including IDS and Power of Attorney; 05/18/2021 – Preliminary Amendment; 07/28/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Data
This application is a CON of 16/865,191 05/01/2020 PAT 10974102 which is a CON of 15/859,071 12/29/2017 PAT 10639524 which is a CIP of 15/617,919 06/08/2017 PAT 10478679 which is a CON of 14/871,789 09/30/2015 PAT 9700763 which is a CON of 14/701,476 04/30/2015 PAT 9211447 which is a CON of 14/495,795 09/24/2014 PAT 9186560 which is a CON of 13/828,675 03/14/2013 PAT 8888607 which is a CIP of 13/469,031 05/10/2012 PAT 9220953 which is a CIP of 13/338,197 12/27/2011 PAT 8900069 which claims benefit of 61/427,772 12/28/2010 and said 15/859,071 12/29/2017 claims benefit of 62/440,886 12/30/2016.
This application repeats a substantial portion of prior United States Application Serial No. 16/865,191, filed 05/01/2020, and appears to add disclosure not presented in the prior application.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. 
Applicant’s attention is directed to the objections to the specification set forth herein below, which outline subject matter now claimed which does not find proper antecedent basis in the specification.  The applicant should review the file history to determine if the appropriate course of action is to change the status of the application from the current “continuation” to a “continuation-in-part”.  The applicant, in responding to the objections to the specification, may attempt to explain that the subject matter identified herein below in the specification objections is in fact fully supported in the originally-filed disclosure (and in the parent applications) and is thus not added subject matter, which might provide a basis for an argument that the current “continuation” status of this application is correct.  
Status of Claims
	Claims 1-20 have been canceled, as directed.
	Claims 21-40 remain pending.
Information Disclosure Statement
Regarding the IDS, received 03/10/2021, the Office requests some relief in the amount of references the Office is being asked to consider.  The applicant, not only in this case but in many other pending cases, is asking the Office to consider dozens of references, which is taking up a considerable amount of the allotted examining time the Office has for just one case.  The applicant’s submission of a large number of references, many of which are irrelevant with respect to the instant claimed invention, really affects the examining process and takes away a significant amount of time the Office has to work on the merits of a case.  True, if prior art or other information material to the patentability of pending claims is discovered that is relevant to a pending case at the Office, the applicant is required to disclose this discovery under 37 CFR 1.97, 37 CFR 1.98, and 37 CFR 1.56.  However, the applicant has many pending cases before the Office and it seems that much of the prior art for many of these pending cases is being submitted for the consideration by the Office in every application without the applicant’s evaluation as to whether the prior art is relevant to the pending claims.   By way of example only, note the following references cited in the 03/10/2021 IDS:
USPN 1970409 – Ratchet Tool
USPN 3672419 – Hand Tools
USPN 4262562 – Golf Spike Wrench and Handle
USPN 6296579 – Putting Improvement Device and Method
USPN 8695487 – Cooking Appliance
USPN 6757572 – Computerized System and Method for Practicing…
USPN 5798587 – Cooling Loop Structure of High Speed Spindle
USPN 4994515 – Heat-Resistant Resin Composition
USPN 7350903 – Inkjet Printhead with Common Chamber…
USPN 6032677 – Method and Apparatus for Stimulating the Healing…
USPN 6023891 – Lifting Apparatus for Concrete Structures
USPN D412547 – Golf Spike Wrench
USPN D392526 – Ratcheting Drive Device
USPN 5320005 – Bicycle Pedal Crank Dismantling Device
USPN D343558 – Bit for a Cleat Wrench
USPN D284346 – Chuck Key Holder
USPN D259698 – Handle for a Golf Spike Wrench, Screw Driver…
USPN D107007 – Pistol Grip Screw Driver
These references, along with many others cited on the 03/10/2021 IDS, have absolutely nothing to do with the claimed invention.  Thus, the Office respectfully requests that a better effort be made, with a more common sense approach by the applicant, to screen and submit only those references that really are necessary for the Office to consider and that are relevant for the pending, claimed invention, so that the Office is able to spend time on the merits of the case. 
In addition, reference citation USPN 4869507, listed on page 5 of the 03/10/2021 IDS, has been listed twice, with one occurrence being identified with a Patentee named Sahm and another occurrence being identified with a Patentee named Hosoda.  The citation identified with the Patentee Hosoda has been lined-through, as the USPN 4869507 patent is associated with Patentee Sahm. 
Moreover, on the IDS listing received 03/10/2021, the Document Number 7,350,903, identified with an Issue Date of 05/2009 and with a Patentee named Imamoto et al, does not match PTO records.  Here, USPN 7,350,903 is directed to “Inkjet Printhead with Common Chamber and Actuator Material”, issued 04/01/2008, with a Patentee named Silverbrook.  Thus, this document has been lined-through.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mass body”, recited throughout the claim set, along with “the mass body has a non-circular shape” (claim 35) and “the mass body has an asymmetrical shape” (claim 36), must be shown or the feature(s) canceled from the claim(s).  Note that the specification at paragraph [0195] even states that “[I]n an alternative embodiment, raised sole portion 242 may contain a recess mass body (not shown) that is sized to fit within and substantially fill the footprint of the recess of the raised sole portion 242 forms in the sole 208”.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification - Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks proper antecedent basis for the following phrases, as set forth in the claims identified below:
(claim 21) - “wherein the mass body extends from a first location, on a heel-side of the sole, to a second location, on a toe-side of the sole, and wherein the first location is at least as far heel-ward as a toewardmost portion of the recessed port and the second location is toeward of the threaded opening”;
(claim 27) - “wherein, at the forward portion of the golf club head and toeward of the mass body, the golf club head body is made of a titanium alloy that is the same as or different than the titanium alloy heelward of the mass body”;
(claim 28) – “proper address position”
(claim 31) - “wherein the at least one removable weight is non-circular”;
(claim 35) - “wherein the mass body has a non-circular shape”;
(claim 36) - “wherein the mass body has an asymmetrical shape”;
(claim 37) – “proper address position”…“wherein the first location is at least as far heel-ward as a toewardmost portion of the recessed port and the second location is toeward of the threaded opening”…”wherein, at the forward portion of the golf club head and toeward of the mass body, the golf club head body is made of a titanium alloy that is the same as or different than the titanium alloy heelward of the mass body”;
(claim 39) - “wherein the mass body extends from a first location, on a heel-side of the sole, to a second location, on a toe-side of the sole, wherein the first location is at least as far heel-ward as a toewardmost portion of the recessed port and the second location is toeward of the threaded opening, wherein the first location is heelward of a heelwardmost portion of the channel and the second location is toeward of a toewardmost portion of the channel”;
(claim 40) - “at the forward portion of the golf club head and toeward of the mass body, the golf club head body is made of a titanium alloy that is the same as or different than the titanium alloy heelward of the mass body”.

FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 28, 32-34 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 24, “(COR) of no less than 0.80 presents an open-ended range with no upper limit.  In light of the specification, there is no way to determine the maximum or upper limit of the COR value.
As to claim 28, line 3, what exactly is a “proper address position”?  The specification is silent as to the meaning of “proper”. 
As to claim 32, “no less than 18 grams” presents an open-ended range with no upper limit.  In light of the specification, there is no way to determine the maximum or upper limit of the mass of the removable weight.
As to claim 33, “has a surface area at least 4,000 square millimeters, and defines at least 60% of a total surface area of the crown” presents an open-ended range which makes it impossible, in light of the specification, to establish the upper limit of the area of the crown insert with respect to the area of the crown. 
As to claim 34, “at least 70% of the total surface area of the crown” presents an open-ended range which makes it impossible, in light of the specification, to establish the upper limit of the percent area of the crown taken up by the crown insert. 
As to claim 37, line 26, “at least 70% of the total surface area of the crown” presents an open-ended range which makes it impossible, in light of the specification, to establish the upper limit of the percent area of the crown taken up by the crown insert.   In line 39, what exactly is a “proper address position”?  The specification is silent as to the meaning of “proper”. 
As to claim 38, this claim shares the indefiniteness of claim 37.
As to claim 39, lines 28-29, “is no less than 30 millimeters” presents an open-ended range and without any guidance from the specification it is impossible to understand the scope of the invention and determine the maximum length of the COR feature.
As to claim 40, this claim shares the indefiniteness of claim 39.  

Claim Objections - Minor
Claims 21, 26, 27, 29, 33, 37, 39 and 40 are objected to because of the following informalities:
As to claims 21, 26, 27, 37, 39 and 40, the terms “heelward” and “heel-ward” appear to be used interchangeably.  It is strongly suggested that the applicant maintain consistent phrasing and spelling of these terms, consistent with the specification, in order to provide proper antecedent basis and to avoid confusion that may exist in any future text searching of the invention; 
As to claim 29, line 2, “grams” (first occurrence), should read --gram--, since less than one gram is being recited;
As to claim 33, line 7, “grams” should read --gram--; 
As to claim 33, line 8, --of-- should follow “area”;
As to claim 37, line 23, “grams” should read --gram--, since less than one gram is being recited.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,974,102 in view of Motokawa (US PUBS 2015/0065265) and Beach (US PUBS 2009/0286619).  The claims of the ‘102 patent differ from the claimed invention in that the claims of the ‘102 patent, on one hand, are more specific than the instant claims.  For example, the claims of the ‘102 patent further require “an integrally formed mass pad positioned on an interior of the sole in a forward portion of the sole, the mass pad comprising at least three integral mass sections, including a heel mass section positioned adjacent the heel portion, a toe mass section positioned adjacent the toe portion, and a middle mass section positioned between the heel mass section and the toe mass section, wherein each of the heel and toe mass sections has a mass that is greater than the mass of the middle mass section, and further wherein a forward to rearward dimension of each of the heel and toe mass sections is greater than a forward to rearward dimension of the middle mass section”.  
On the other hand, the claims of the ‘102 patent lack the now-claimed “mass body, attached to the golf club head body at a forward portion of the sole, wherein the mass body has a mass between 20 grams and 80 grams, wherein the mass body extends from a first location, on a heel-side of the sole, to a second location, on a toe-side of the sole, and wherein the first location is at least as far heel-ward as a toewardmost portion of the recessed port and the second location is toeward of the threaded opening”. Here, Motokawa is cited to show that it is old in the art to provide a weight (11) at a forward portion of the sole (i.e., FIGS. 3 and 5), with the weight having a mass of 53 grams (i.e., TABLE 1). Motokawa uses this mass body (i.e., weight 11) to improve the rigidity of the sole adjacent the face plane, to help maintain a low center of gravity and to reduce the spin of a struck golf ball (i.e., paragraphs [0004, 1116]).  Also, as shown by Motokawa, the mass body, or weight (11), extends in a heel-to-toe direction, generally across a substantial length of the sole portion and would, if incorporated within the claimed device of the ‘102 patent, be located at least as far heel-ward as a toewardmost portion of the recessed port and the second location is toeward of the threaded opening.  In view of the publication to Motokawa, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘102 patent to include a mass body, attached to the golf club head body at a forward portion of the sole, wherein the mass body has a mass between 20 grams and 80 grams, wherein the mass body extends from a first location, on a heel-side of the sole, to a second location, on a toe-side of the sole, and wherein the first location is at least as far heel-ward as a toewardmost portion of the recessed port and the second location is toeward of the threaded opening, with there being a reasonable expectation of success that the added mass body would have provided the added benefit of maintaining a low center of gravity and thereby enhancing the ball-striking performance of the golf club head.  Any particulars as to the configuration of the mass body, as set forth in instant claims 35 and 36 is considered to be an obvious change in shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Further, the claims of the ‘102 patent lack the “recessed port”, the “hosel bore”, the “threaded opening, located at the rearward portion of the club head” of instant claims 21, 37 and 39, as well as the “channel in the forward portion of the sole” of instant claim 22.  These features are provided in the further teaching reference to Beach.  For example, FIG. 2 in Beach shows a recessed port and hosel bore for accepting a threaded shaft attachment.  FIG. 58 in Beach shows a channel adjacent to and rearward of the striking plane, and extending along the heel-to-toe direction.  This channel clearly is capable of providing that the face exhibits added flexure during an impact with a golf ball.  Here, FIG. 58 also shows a threaded opening at the rear portion of the club head to accept a removably attachable weight in the form of a screw, for enabling the skilled artisan to control the weight distribution of the golf club head.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘102 patent to include a recessed port and a hosel bore, for accepting a shaft attachment mechanism; to include a threaded opening, located at the rearward portion of the club head, for accepting a removable weight for ease in adjusting the weight of the club head; and to include a channel in the forward portion of the sole to change the flexure characteristics of the ball-striking face. 
With respect to the remaining limitations, the claims of the ‘102 patent are deemed to encompass the remaining limitations of the instant claims or present obvious variations thereof.  By way of example only, note that the claimed golf club head body, sole, skirt, hosel, face, crown and crown opening expressed in instant claims 21, 37 and 39 are encompassed by at least claims 1 and 10 of the ‘102 patent.  The crown insert and its characteristics, as set forth in instant claim 33, is encompassed by claim 10 of the ‘102 patent.  The balance point, COR requirements and specifics of the location of the center of gravity set forth in instant claims 24, 28 and 39 are encompassed by claims 1 and 10 of the ‘102 patent.   The requirements for using titanium alloy, as set forth in instant claims 26, 27 and 40, are encompassed by at least claim 20 of the ‘102 patent.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711